Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  154370                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  _________________________________________                                                                           Justices


  In re Estate of JAMES ERWIN, SR.                                  SC: 154370
                                                                    COA: 331846
                                                                    Saginaw PC: 13-130558-DE

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 6, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2017
           s0926
                                                                               Clerk